Dismissed and Memorandum Opinion filed March 18, 2004








Dismissed and Memorandum Opinion filed March 18, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00022-CV
____________
 
GABRIEL
MARTINEZ, Appellant
 
V.
 
OFFICE OF THE
ATTORNEY GENERAL, Appellee
 

 
On Appeal from the
387th District Court
Fort Bend
County, Texas
Trial Court Cause No.
98-CV-103753
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment of contempt and for
commitment to jail for nonpayment of child support signed November 5,
2003.  No motion for new trial was
filed.  Appellant filed a pro se notice
of appeal of his contempt conviction on December 16, 2004.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.  Even though appellant=s notice of appeal was not filed
timely, a motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by rule
26.1, but within the fifteen-day grace period provided by Rule 26.3 for filing
a motion for extension of time.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the
predecessor to Rule 26).
Contempt orders are not appealable, however.  Galtex Property Investors, Inc. v. City of
Galveston, 113 S.W.3d 922, 929 (Tex. App.CHouston [14th Dist.] 2003, no pet.); Metzger
v. Sebek, 892 S.W.2d 20, 54 (Tex. App.CHouston [1st Dist.] 1994, writ
denied).  Accordingly, we lack
jurisdiction over this appeal.
Therefore, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion
filed March 18, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.